Smith, X,
delivered the following specially concurring opinion:
I concur in the result reached by my Brethren, but prefer to rest my opinion upon the errors committed by the lower court, complained of in the fourth, fifth, and sixth assignments of error. These assignments are:
“Fourth. The court erred in permitting the plaintiff to tes*143t'ify as to declarations made by W„. Baker Sivley, Jr., her husband, after Ms return from trips to Jackson.
“Fifth. The court erred in permitting the plaintiff, as a witness for herself, to testify over defendant’s objection that at the time W. Blaker Sivley, Jr., the husband of the plaintiff, made the statements testified to by the witness upon his return after his trips to Louisiana and Jackson, and that both she and her husband understood that the defendant was trying to separate them.
“Sixth. The court erred in permitting the plaintiff as a witness in her own behalf to testify that her husband was mentally disturbed all the time they lived at Newton, and that the plaintiff understood the cause of such mental disturbance, and that said cause was that the defendant was trying to get her husband to leave her.”
Waiving the question of privilege, and also the competency •of the evidence tending to show that, after the return of appel-lee’s husband from Louisiana and from his trips to Jackson, he appeared to be mentally disturbed, as to which I express no opinion, the declarations made by him to appellee relative to the cause of this mental disturbance, and connecting appellant therewith are pure hearsay, and therefore incompetent These declarations constituted the most damaging testimony introduced, which tended to prove that the act of appellee’s husband in leaving her was caused by appellant. As this opinion is merely a concurring one, the setting out of my reasons in full would be of no special value. In addition to the authorities cited by counsel, which I presume will be set out by the reporter, I refer to Humphrey v. Pope, 1 Cal. App. 374, 82 Pac. 223; Huling v. Huling, 32 Ill. App. 519, 521; Higham v. Vanosdol, 101 Ind. 160, 164; Preston v. Bowers, 13 Ohio St. 1, 11, 82 Am. Dec. 430; Westlake v. Westlake, 34 Ohio St. 621, 634, 32 Am. Rep. 397; Railroad Co. v. Turnage, 49 South. 840. The fact that appellee understood, from statements made *144to ber by ber husband, that appellant was trying to separate them, is, of course, incompetent on any ground. Tbe circuit judge seems to have bad tbe correct rule in mind in passing on objections to this testimony, and tried to conform thereto, but unfortunately be did not succeed in doing so. It is but fair to counsel for appellee to say that there are authorities which seem to sustain a contrary view.
I also think that the thirteenth assignment of error is well taken. This assignment is as follows:
“Thirteenth. The court erred in permitting the plaintiff, when called in rebuttal, to testify, over the objection of the defendant, that on the day she and W. Baker Sivley, Jr., her husband, got back to Newton, it being' the same day she saw defendant and on the evening of that day, that Howard Johnson came to plaintiff’s room, rushing into the room, crying, 'Mamie, for God’s sake do what Mrs. Sivley wants you to do; if you don’t, Halier is going to do something desperate.’ ”
As to the other assignments of error, I express no opinion.